 

PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT (the “Pledge Agreement”) is entered into as of MAY 19,
2013, is given by PREMIER BEVERAGE GROUP CORP. (the “Company”) and FOUAD
KALLAMNI ("Pledgor") Pledgorin favor of [                         ] (“the
“Secured Party”). Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings set forth in that certain Security Agreement
entered into on even date herewith by and between Company and Secured Party.

 

WHEREAS, Secured Party is the holder of those certain secured convertible
debentures issued by Company numbered PBGC – 59FF 101 and PBGC – 59FF 102, with
an aggregate principal balance of $375,000 (the “Obligations”);

 

WHEREAS, the Secured Party has extended financial accommodations to the Company
and Pledgor, pursuant to the Obligations and otherwise, the Pledgor will
directly benefit from such financial accommodations, and the Pledgor
acknowledges that without this Pledge Agreement, the Secured Party would not be
willing to purchase the Obligations from the Company and enter into the other
transaction documents in connection therewith (collectively, the “Transaction
Documents”); and,

 

WHEREAS, the Pledgor desires to provide and the Secured Party desires to accept
the pledge of assets by the Pledgor on the terms and conditions seet forth
herein.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.Pledge

 

To secure the due and punctual payment and performance of Company’s obligations
under the Obligations, the Pledgor hereby pledges, hypothecates, assigns,
transfers and delivers unto the Secured Party, and hereby grants to the Secured
Party a security interest in the following:

 

(a)          the Collateral, including, without limitation, the shares of stock
listed in Exhibit A attached hereto (the “Pledged Securities”) and the
certificates representing or evidencing the Pledged Securities, and all cash,
securities, interest, dividends, rights and other property at any time and form
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of the Pledged Securities;

 

(b)          all other property hereafter delivered to the Secured Party in
substitution for or in addition to any of the foregoing, all certificates and
instruments representing or evidencing such other property and all cash,
securities, interest, dividends, rights and other property at any time and from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all thereof; and

 

(c)          all proceeds of all of the foregoing;

 

to have and to hold such Collateral, together with all rights, titles,
interests, privileges and preferences pertaining or incident thereto, unto the
Secured Party, its successors and assigns, subject, however, to the terms and
conditions hereafter set forth.

 

2.Representations and Warranties

 

The Pledgor and the Company represent and warrant as follows:

 

(a)          The Pledgor owns all of the Pledged Securities, free and clear of
any liens, encumbrance, charge or security interest of any nature whatsoever,
other than the security interest granted hereunder.

 

(b)          All shares of stock included in the Pledged Securities are duly
authorized and validly issued, fully paid, non-assessable and subject to no
options to purchase or similar rights of any person or entity.

 

(c)          Each of the Pledgor and the Company are not and will not become a
party to or otherwise bound by any agreement, other than this Pledge Agreement,
which restricts in any manner the rights of any present or future holder of any
of the Pledged Securities with respect thereto.

 

(d)          This Pledge Agreement has been duly executed and delivered by the
Pledgor and the Company and constitutes a valid and binding obligation of each
of the Pledgor and the Company.

 



Exhibit 10.21 PAGE 1



 

 

 

(e)          The Secured Party will have valid and perfected security interests
in the Pledged Securities subject to no prior lien upon delivery of the Pledged
Securities to the Secured Party hereunder. No registration, recordation or
filing with any governmental body, agency or official is required in connection
with the execution or delivery of this Pledge Agreement, or necessary for the
validity or enforceability hereof or for the perfection of the security interest
granted herein. The execution, delivery performance and enforcement of this
Pledge Agreement does not and will not contravene, or constitute a default under
any provision of applicable law or regulation or of any agreement, judgment,
injunction, order decree or other instrument binding upon the Company or result
in the creation or imposition of any lien (other than the security interests
granted herein) upon any asset of the Company.

 

3.Delivery of Pledged Securities

 

(a)          All Pledged Securities delivered to the Secured Party by Pledgor
pursuant hereto shall be in suitable form for transfer by delivery, or shall be
accompanied by duly executed instruments of transfer or assignment in blank,
with signatures appropriately guaranteed, and accompanied in each case by any
required transfer tax stamps, all in form and substance reasonably satisfactory
to Secured Party. The Pledgor also shall provide Secured Party with a legal
opinion relating to the Pledged Securities, stating that the Pledged Securities
have been properly and legally issued by the Company, may be transferred to
Secured Party and sold by Secured Party without limitation.

 

(b)          The Secured Party hereby agrees that it shall not in any way
pledge, hypothecate, sell, assign, or in any way transfer the Pledged Securities
until and unless an event of default occurs under the Transaction Documents.

 

4.Filing; Further Assurances

 

The Pledgor and the Company will, at their expense and in such manner and form
as the Secured Party may reasonably require, execute, deliver, file and record
any financing statement, specific assignment or other paper and take any other
action that may reasonably be necessary or desirable, or that the Secured Party
may reasonably request, in order to create, preserve, perfect or validate any
security interest or to enable the Secured Party to exercise and enforce its
rights hereunder with respect to any of the Collateral. To the extent permitted
by applicable law, the Company hereby authorizes the Secured Party to execute
and file, in the name of the Company or otherwise, Uniform Commercial Code
financing statements which the Secured Party in its sole discretion may deem
necessary or appropriate to further perfect the security interest granted
herein.

 

5.Default

 

A default of this Agreement shall occur upon the breach of any provision hereof
or upon the occurrence of any Default Event under the Obligations. Upon the
occurrence of a default, the Secured Party may exercise from time to time any
rights and remedies available to it under the Uniform Commercial Code as in
effect in New Jersey or otherwise available to it, including, but not limited
to, sale, assignment or other disposal of any or all of the Pledged Securities
in exchange for cash or credit. The Pledgor and the Company hereby agree that
the Secured Party shall be entitled to retain all proceeds of any such sale,
assignment or other disposal of the Pledged Securities. In consideration of
Company’s agreement that, in the event of a default, it will use its best
efforts to facilitate the transfer of the Pledged Securities and the issuance of
common stock upon conversion thereof, Secured Party agrees that the Company’s
obligation to issue common shares upon conversion of the Pledged Securities by
the Secured Party shall be limited to the extent such conversion would result in
the Secured Party, together with any affiliate thereof, beneficially owning (as
determined in accordance with Section 13(d) of the Exchange Act and the rules
promulgated thereunder) in excess of 9.99% of the then issued and outstanding
shares of Company common stock.

 

6.Termination; Return of Pledged Securities

 

Upon the repayment in full of all obligations under the Obligations, this Pledge
Agreement shall terminate and all rights to the Collateral shall revert to the
Pledgor. Upon any such termination, the Secured Party will execute and deliver
to the Company such documents as the Company shall reasonably request to
evidence such termination or the release of the Collateral.

 

Exhibit 10.21 PAGE 2



 

 

 

7.Notices

 

Any notices, consents, waivers or other communications required or permitted to
be given under the terms hereof must be in writing and will be deemed to have
been delivered: (i) upon receipt, when delivered personally; (ii) upon receipt,
when sent by facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (iii) one
(1) trading day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same, or at
such other address and/or facsimile number and/or to the attention of such other
person as the recipient party has specified by written notice given to each
other party three (3) trading days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by a nationally recognized overnight delivery service, shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from a
nationally recognized overnight delivery service in accordance with clause (i),
(ii) or (iii) above, respectively.

 

8.General Provisions

 

(a)          Entire Agreement; Modifications; Waiver. This Pledge Agreement and
the balance of the Transaction Documents constitute the entire agreement between
the parties pertaining to the subject matter contained in it, except for any
other agreements referenced herein. This Pledge Agreement supersedes all prior
and contemporaneous agreements (other than those entered into in writing
simultaneously with this Pledge Agreement), representations, and understandings
of the parties. No supplement, modification, or amendment of this Pledge
Agreement shall be binding unless executed in writing by all the parties. No
waiver of any of the provisions of this Pledge Agreement shall be deemed, or
shall constitute, a waiver of any other provisions, whether or not similar, nor
shall any waiver constitute a continuing waiver. No waiver shall be binding
unless executed in writing by the party making the waiver.

 

(b)          Counterparts. This Pledge Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instruments. Facsimile execution
shall be deemed originals.

 

(c)          Severability. Each term, covenant, condition or provision of this
Pledge Agreement shall be viewed as separated and distinct, and in the event
that any such term, covenant, condition or provision shall be held by a court of
competent jurisdiction to be invalid, the remaining provisions shall continue in
full force and effect.

 

(d)          Necessary Acts. Each party to this Pledge Agreement agrees to
perform any further acts and execute and deliver any further documents that may
be reasonably necessary to carry out the provisions of this

 

(e)           Stop Transfer Order. In the event that any type of stop transfer
order is given to the Company’s transfer agent regarding the Pledged Securities
and, as a result thereof, Secured Party is unable to sell any portion of the
Pledged Securities, the parties acknowledge that Secured Party will incur
substantial damages as a result thereof, and the Company agrees to pay
liquidated damages to Secured Party in an amount equal to the then-current
outstanding balance due to Secured Party under the Obligations at the time of
any such stop transfer order. Any such liquidated damages shall be in addition
to all other obligations of the Company and the Pledgor under the Transaction
Documents.

 

(f)           Time of Essence. Time is of the essence in the performance of all
obligations under this Pledge Agreement.

 

(g)          Governing Law. This Guaranty shall be governed by and interpreted
in accordance with the laws of the State of New Jersey, without regard to the
principles of conflict of laws. Guarantors and Secured Party expressly consent
to the jurisdiction and venue of the Superior Court of New Jersey, Bergen
County, for any litigation between the parties.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

- SIGNATURE PAGE FOLLOWS]

 

Exhibit 10.21 PAGE 3



 

 

 

IN WITNESS WHEREOF the parties have executed this Pledge Agreement effective as
of the day and year first above written.

 

    SECURED PARTY:     [                                               ]        
        By:                       Name:     Title: Manager

 

PREMIER BEVERAGE GROUP CORP.                 By:           Name: Fouad Kallamni
    Title: President           FOUAD KALLAMNI                

 



Exhibit 10.21 PAGE 4



 

 

 

EXHIBIT A

 

THE PLEDGED SECURITIES

 

1.          Thirty-one million five hundred thousand (31,500,000) shares of
PREMIER BEVERAGE GROUP CORP., common stock, issued in the name of FOUAD
KALLAMNI.

 



Exhibit 10.21 PAGE 5



 

 

